DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shitagami et al. (Shitagami) (US 2005/0179377 A1 being used as translation for JP 2005-235497 A).
In regards to claim 1, Shitagami (paragraphs 36-107, Figs. 1-8 and associated text) discloses a display device (Figs. 1-8 as a whole) which includes a base substrate (item 20), a plurality of switching elements (item 112) provided on the base substrate (item 20), a planarizing film (item 25) formed on the plurality of switching elements (item 112) to flatten a surface having the plurality of switching elements (item 112) formed thereon, a light emitting (items 23 plus 60 plus 50) provided on the planarizing film (item 25) and including an edge cover (item 221), and a sealing film ((cathode protecting layer, not shown, paragraph 66 plus item 33 plus item 30, paraarph72) formed so as to cover the light emitting element (items 23 plus 60 plus 50) and formed by sequentially stacking a first inorganic layer (cathode protecting layer, not shown, paragraph 66), an organic layer (item 33), and a second inorganic layer (item 30), and in which a display region (item 4, Fig. 3) where an image is displayed and a frame region (item 5, Fig. 3) surrounding the display region (item 4, Fig. 3) are defined, characterized in that a first weir wall (first item 201 on the left and right) and a second weir wall (second item 201 on the left and right) are formed in the frame region (item 5, Fig. 3), the first weir wall (first item 201 on the left and right, paragraph 50) being made of a material of the planarizing film (item 25) and being formed so as to surround the display region (item 4, Fig. 3) and to overlap a peripheral end of the organic layer (item 33), and the second weir wall (second item 201 on the left and right) being made of a material of the edge cover (item 221) and being formed so as to surround the first weir wall (first item 201 on the left and right) and to overlap an edge of the peripheral end of the organic layer (item 33), and the first weir wall (first item 201 on the left and right, paragraph 50) has a groove formed in its upper surface so as to extend along a perimeter of the display region (item 4, Fig. 3).
In regards to claim 2, Shitagami (paragraphs 36-107, Figs. 1-8, and associated text) discloses characterized in that the light emitting element (items 23 plus 60 plus 50) includes a plurality of first electrodes (item 23), a plurality of light emitting layers (item 60) formed so as to correspond to the plurality of first electrodes (item 23), and a second electrode (item 50) that is common to the plurality of light emitting layers (item 60), the plurality of first electrodes (item 23), the plurality of light emitting layers (item 60), and the second electrode (item 50) (item 20) side, a wiring (item 202) is formed on the base substrate (item 20) side of the planarizing film (item 25), a slit (where item 202 plus a portion of item 50 reside) extending through the planarizing film (item 25) in a thickness direction is formed between the planarizing film (item 25) and the first weir wall, and the second electrode (item 50) is connected to the wiring (item 202) through the slit (where item 202 plus a portion of item 50 reside).
In regards to claim 8, Shitagami (paragraphs 36-107, Figs. 4, 5A, 5B, and associated text) discloses characterized in that a plurality of the grooves (item 201a) are formed next to each other.
In regards to claim 9, Shitagami (paragraphs 36-107, Figs. 4, 5A, 5B, and associated text) discloses characterized in that the second inorganic layer (item 30) is formed so as to cover the organic layer (item 33).
In regards to claim 10, Shitagami (paragraphs 36-107, Figs. 1-8 and associated text) discloses characterized in that the light emitting element is an organic electroluminescence element.
In regards to claim 11, Shitagami (paragraphs 36-107, Figs. 1-8, and associated text) discloses. characterized in that the base substrate (item 20) is flexible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shitagami et al. (Shitagami) (US 2005/0179377 A1 being used as translation for JP 2005-235497 A) in view of Tanaka (JP 2014-207199), See Written Search report as well.
In regards to claim 3, Shitagami does not specifically disclose an edge cover layer made of the material of the edge cover is formed on the first weir wall, and the edge cover layer has an opening formed so as to correspond to the groove.
Tanaka (Fig. 10 and associated text) discloses an edge cover layer (item 180) made of the material of the edge cover (item 180) is formed on the first weir wall (item 170), and the edge cover layer (item 180) has an opening (item 182) formed so as to correspond to the groove (item 172).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Shitagami with the teachings of Tanaka for the purpose of protection.
In regards to claim 4, Tanaka (Fig. 10 and associated text) discloses characterized in that the edge cover layer (item 180) is thicker than the edge cover (item 180).
In regards to claim 5, Shitagami as modified by Tanaka does not specifically disclose characterized in that a third weir wall is formed in the frame region so as to surround the second weir wall, the third weir wall including a bottom layer made of the material of the planarizing film and a top layer made of the material of the edge cover.
	It would have been obvious to modify the invention to include a third weir wall is formed in the frame region so as to surround the second weir wall, the third weir wall including a bottom layer made of the material of the planarizing film and a top layer made of the material of the edge cover for the purpose of protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
In regards to claim 6, Shitagami as modified by Tanaka does not specifically disclose characterized in that the top layer is thicker than the edge cover.
However, the applicant has not established the critical nature of the top layer being thicker (open ended range) than the edge cover.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of protection.
In regards to claim 7, Shitagami as modified by Tanaka (Fig. 10 and associated text) discloses an edge cover layer (item 180) made of the material of the edge cover (item 180) is formed on the first weir wall (item 170), and the edge cover layer (item 180) has an opening (item 182) formed so as to correspond to the groove (item 172), and the edge cover layer has the same height as the top layer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Shitagami with the teachings of Tanaka for the purpose of protection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        April 7, 2021